NO. 12-12-00151-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

REGINALD CHOICE,                                       §            APPEALS FROM THE 7TH
APPELLANT

V.                                                     §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §            SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Reginald Choice appeals his conviction for driving while intoxicated. Appellant’s counsel
filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed.
2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                 BACKGROUND
       On December 15, 2011, a Smith County grand jury returned an indictment against Appellant
alleging that he committed the offense of driving while intoxicated. The offense was a second
degree felony because the grand jury also alleged that Appellant had two prior convictions for driving
while intoxicated and one prior felony conviction, which was also a driving while intoxicated
offense.1 Appellant pleaded guilty to the offense and true to each of the enhancement paragraphs.
After a hearing on sentencing, the trial court assessed punishment at thirteen years of imprisonment
and did not assess a fine. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel

       1
           See TEX. PENAL CODE ANN. §§ 12.42(a), 49.04(a), 49.09(b)(2) (West Supp. 2012).
states that he has diligently reviewed the appellate record and that he is well acquainted with the facts
of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), counsel’s brief presents a thorough chronological summary of the procedural history of
the case and further states that counsel is unable to present any arguable issues for appeal. 2 See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346,
350, 102 L. Ed. 2d 300 (1988).
         We have considered counsel’s brief and have conducted our own independent review of the
record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).


                                                     CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal is wholly
frivolous. Accordingly, his motion for leave to withdraw is granted, and the judgment of the trial
court is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion
and judgment to Appellant and advise him of his right to file a petition for discretionary review. See
TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney
to file a petition for discretionary review or he must file a pro se petition for discretionary review.
See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review must be filed
within thirty days after the date of this opinion or after the date this court overrules the last timely
motion for rehearing. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be
filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any
petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered April 30, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (DO NOT PUBLISH)
         2
          Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of his brief.
Appellant was given time to file his own brief in this cause. The time for filing such brief has expired, and we have
received no pro se brief.


                                                                2
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                            APRIL 30, 2013


                                         NO. 12-12-00151-CR


                                       REGINALD CHOICE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                              Appeal from the 7th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 007-1652-11)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3